Concurring Opinion by
Judge Barry :
I agree that The Local Tax Enabling Act (Act), Act of December 31, 1965, P.L. 1257, as amended, 53 P.S, §§6901-6924, prohibits the Municipality of Monroeville from imposing a mercantile license tax on certain retailers at a rate in excess of one and one-half mills, but for a different reason than that proffered by Judge Colins’ opinion. The opinion holds that Section 302(b) of the Home Rule Charter and Optional Plans Law (Law), Act of April 13,1972, 53 P.S. §1-302 (b), does not apply to prohibit the proposed tax since the Act is not applicable “in every part” of the Commonwealth. Nonetheless, the opinion also holds that Section 302(c) of the Law applies since the Act is uniform and applicable “throughout” the Commonwealth. In my view, subsections (b) and (c) both prohibit Monroeville’s rate of tax in excess of one and one-half mills or neither does. It is not necessary, however, to decide which alternative is true. The ordinances in question of the Municipality of Monroe-ville each specifically state that they were enacted “under the authority” of the Act. By so stating, Monroeville itself has imposed the Act’s limitation of one and one-half mills. This was the reasoning propounded by Judge Maurice Louik of the trial court.
Judge Rogers and Judge Williams, Jr. join in this concurring opinion.